FARRINGTON, OTIS, Associate Judge.
This is an appeal from a conviction and sentence of appellant on an information charging a violation of Section 562.451(4), F.S., 1955, F.S.A. The information charged that appellant:
“did then and there unlawfully and feloniously own or possess more than one (1) gallon of alcholic beverage commonly known as ‘moonshine whiskey”
Since the trial of this case and the entry of the judgment and sentence from which this appeal is taken, the Supreme Court of Florida has declared Section 562.451(4), F.S., 1955, F.S.A., invalid.1
The information under which appellant was tried and convicted is void and the judgment of conviction and sentence based thereon cannot be sustained. See Byrd v. State, Fla.App.1959, 110 So.2d 52; Linton v. State, Fla.App.1959, 109 So.2d 786.
The judgment and sentence appealed from are reversed and the cause is .remanded with directions to set aside said judgment and sentence and to quash the information.
KANNER, C. J., and SHANNON, J., concur.

. State v. Altman, Fla.1958, 106 So.2d 401.